Name: 89/319/EEC: Commission Decision of 27 April 1989 concerning the amendment to two programmes formerly approved pursuant to Council Regulation (EEC) No 3828/85 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  agricultural policy; NA;  Europe
 Date Published: 1989-05-17

 Avis juridique important|31989D031989/319/EEC: Commission Decision of 27 April 1989 concerning the amendment to two programmes formerly approved pursuant to Council Regulation (EEC) No 3828/85 (Only the Portuguese text is authentic) Official Journal L 133 , 17/05/1989 P. 0031 - 0031*****COMMISSION DECISION of 27 April 1989 concerning the amendment to two programmes formerly approved pursuant to Council Regulation (EEC) No 3828/85 (Only the Portuguese text is authentic) (89/319/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3828/85 of 20 December 1985 on a specific programme for the development of Portuguese agriculture (1), as last amended by Regulation (EEC) No 2182/88 (2), and in particular Article 4 (2) thereof, Whereas on 30 January 1989 the Portuguese Government forwarded an amendment to the specific programmes concerning small-scale irrigation systems and soil drainage and conservation; Whereas this amendment consists of a reduction in the rate of public aid to be paid towards the projects carried out in implementation of the said programmes; whereas these amendments result from requirements that have arisen following the implementation of the said programmes and are in accordance with the objectives of Regulation (EEC) No 3828/85; Whereas the Committee for the European Agricultural Guidance and Guarantee Fund (EAGGF) has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The amendments to the programmes concerning small-scale irrigation systems and soil drainage and conservation forwarded by the Portuguese Government on 30 January 1989 are hereby approved. Article 2 The aids granted by the Portuguese Government in implementation of these amendments shall be eligible with effect from 1 January 1989. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 27 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 372, 31. 12. 1985, p. 5. (2) OJ No L 191, 22. 7. 1988, p. 13.